DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 08/23/2022 have been entered. Claims 1 and 3-19 remain pending in the application while claims 7-15 and 18 are currently withdrawn from examination. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous rejection mailed on 05/27/2022. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostrzewski (US 2016/0256152).
Regarding claim 1, Kostrzewski discloses a tool assembly (10, FIG 1, paragraphs [0074]) comprising: an anvil (32, FIG 4, paragraph [0077]) having a proximal portion (Proximal end as viewed in FIGs 4 and 6) and a distal portion (Distal end as viewed in FIGs 4 and 6); a cartridge assembly (136 including 137, 138, FIG 5, paragraph [0081]) having a proximal portion (Proximal end as viewed in FIG 5) and a distal portion (Distal end as viewed in FIG 5), the proximal portion of the cartridge assembly pivotally coupled to the proximal portion of the anvil (Pivot pin 36 which pivotally connects members that engage both the anvil and the cartridge assembly, thus pivotally coupling the proximal portion of the cartridge assembly to the anvil, paragraph [0077-0080]); a clamping member (76, FIG 13 and 19) movable in relation to the anvil and the cartridge assembly between retracted (FIG 19, paragraph [0098]) and advanced positions (FIG 22, paragraph [0098]), to move the tool assembly between an open position and a clamped position (Paragraphs [0096-0100]); and a locking member (139, 130, 37a, 28a, FIG 5, paragraphs [0077-0083]) supported on one of the anvil or the cartridge assembly (Elements of the locking member are supported on the cartridge, FIG 28a) and positioned to engage the clamping member (At least 28a of the locking member directly engages 76, FIGs 19 and 22), the locking member movable from an unlocked position (When the jaws are open and 139 is disengaged from 49, FIGs 10-11) to a locked position (When the jaws are closed the locking member is in a locked position because it has achieved the position necessary to lock the anvil to the cartridge if 49 were rotated into its locked position, paragraphs [0081, 0083, 0120-0122]) in response to movement of the clamping member from the retracted position towards the advanced position (As 76 moves from the retracted to advanced position, it cams over 28a which closes the jaws and thus moves the locking member from the unlocked to locked position), wherein in the locked position (Closed position of the jaws), the locking member is engaged with the distal portion of the other of the anvil or the cartridge assembly (In the locked position, 139 of the locking member engages the distal end of the anvil, FIGs 3 and 28A) to maintain a tissue gap between the distal portion of the anvil and the cartridge assembly (The closed, locked position shown provides a tissue gap between the distal portion of the anvil and the cartridge assembly, paragraphs [0074 and 0101]).  
Regarding claim 3, Kostrzewski discloses the locking member is supported on the cartridge assembly (130 of the locking member houses and is supported directly on 136 of the cartridge assembly) and includes an elongate member (130 and 28a form an elongate member, FIG 5) having a proximal portion (proximal portion of 28a) and a distal portion (distal portion of 130), the distal portion of the elongate member having an engagement portion (139) that is engaged with the distal portion of the anvil when the locking member is in the locked position (In the locked position, 139 is engaged with 49 of the distal portion of the anvil, paragraph [0083 and 120], FIG 28A).  
Regarding claim 4, Kostrzewski discloses a tissue dissector (The angled distal end of 32 is interpreted as a tissue dissector because it could be used to navigate through a tissue) supported on the distal portion of the anvil (FIG 28A-29B), the tissue dissector defining a bore (Opening formed by U-shaped 49) positioned to receive the engagement portion of the elongate member when the locking member is in the locked position (FIGs 29A-29B show the bore receiving 139 when the locking member is in the locked position).  
Regarding claim 5, Kostrzewski discloses the tissue dissector is angled towards the cartridge assembly when the tool assembly is in the clamped position (FIG 29B shows the distal end 146 of 32 is angled towards the cartridge) and the engagement portion includes an angled finger that is received in the bore of the tissue dissector (FIG 29A-29B show 139 is angled to engage with the angle portion of 49. FIG 5 also shows the angled upper surface of 139).  
Regarding claim 6, Kostrzewski discloses the proximal portion of the elongate member of the locking member is engaged by the clamping member when the clamping member moves from its retracted position towards its advanced position (FIG 22, paragraph [0098]).
Regarding claim 16, Kostrzewski discloses a method of maintaining a tissue gap between a cartridge assembly and an anvil of a stapling device (10, FIG 1, paragraphs [0074] and FIGs 38-40, paragraphs [0120-0122]), the method comprising: moving an anvil of the stapling device (32, FIG 4, paragraph [0077]) in relation to a cartridge assembly (136 including 137, 138, FIG 5, paragraph [0081]) of the stapling device from an open position (FIG 19 and 39, paragraph [0119]) to a clamped position (FIGs 22, 28A-29B, paragraph [0096-0100 and 0120]) by moving a clamp member (76, FIG 13 and 19) of the stapling device from a retracted position (FIG 19, paragraph [0098]) towards an advanced position (FIG 22, paragraph [0098]); and moving the clamp member into engagement with a locking member (139, 130, 37a, 28a, FIG 5, and 49, FIG 6; paragraphs [0077-0083]) of the stapling device (At least 28a of the locking member directly engages 76, FIGs 19 and 22. The remaining elements are engaged through mechanical connection) as the clamp member moves from the retracted portion towards the advanced position to move the locking member from an unlocked position (When the jaws are open and 139 is disengaged from 49, FIGs 10-11) to a locked position (When the jaws are closed the locking member is in a locked position because it has achieved the position necessary to lock the anvil to the cartridge if 49 were rotated into its locked position, paragraphs [0081, 0083, 0120-0122]. As 76 moves from the retracted to advanced position, it cams over 28a which closes the jaws and thus moves the locking member from the unlocked to locked position) to connect a distal portion of the anvil to a distal portion of the cartridge assembly (In the locked position, 139 of the locking member engages the distal end of the anvil, FIGs 3 and 28A).
Regarding claim 17, Kostrzewski discloses moving the locking member of the stapling device from the unlocked position to the locked position includes advancing the locking member along the cartridge assembly into engagement with the anvil (As the locking member moves from the unlocked to locked position, at least 49 of the locking member is advances along the cartridge assembly as it pivots around 139, and is engaged with the anvil).
Regarding claim 19, Kostrzewski discloses moving the anvil of the stapling device in relation to the cartridge assembly of the stapling device from the open position to the clamped position includes advancing the clamping member along the anvil and the cartridge assembly (Paragraph [0098]).  
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/23/2022, with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC 102(a)(1) in view of Thompson and in view of Scheib have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kostrzewski (US 2016/0256152).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771